MANFORD, Presiding Judge.
This appeal is from portions of a decree of dissolution. Appellant, the former wife, contends (a) that there is no substantial evidence to support the award of custody of the minor child to respondent and that such award was against the weight of the evidence and (b) that attorneys fees ($500.00) awarded appellant were so inadequate that such award was tantamount to an abuse of discretion and was against the weight of the evidence.
Review reveals that appellant’s alleged errors are without merit and both are ruled against appellant. The judgment is supported by substantial evidence, is not against the weight of the evidence and does not erroneously declare or apply the law, Murphy v. Carron, 536 S.W.2d 30 (Mo.banc 1976). An extended opinion would have no precedential value.
Accordingly, and in compliance with Rule 84.16(b), the judgment is affirmed.
All concur.